 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
 3   Assistant United States Attorney
     Chief, Civil Division
 4
     CEDINA M. KIM
 5   Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division                  JS-6
     JENNIFER LEE TARN
 7   Special Assistant United States Attorney
 8         Social Security Administration
           160 Spear St., Suite 800
 9         San Francisco, CA 94105
10         Telephone: (415) 977-8825
           Facsimile: (415) 744-0134
11
           Email: Jennifer.Tarn@ssa.gov
12   Attorneys for Defendant
13
                           UNITED STATES DISTRICT COURT
14
                          CENTRAL DISTRICT OF CALIFORNIA
15                         EASTERN DIVISION – RIVERSIDE
16
17   BRIDGET MARTINSEN,                         ) No. No. 5:19-CV-01497-KK
                                                )
18                                              ) [PROPOSED]
                                                )
           Plaintiff,                           ) JUDGMENT OF REMAND
19
                                                )
               v.                               )
20
     ANDREW SAUL,                               )
21                                              )
     Commissioner of Social Security,           )
22         Defendant.                           )
                                                )
23                                              )
                                                )
24
25         The Court having approved the parties’ Stipulation to Voluntary Remand

26   Pursuant to Sentence 4 of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation
27   of Remand”) lodged concurrent with the lodging of the within Judgment of Remand.
28
 1         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-
 2   captioned action is remanded to the Commissioner of Social Security for further
 3   proceedings consistent with the Stipulation of Remand.
 4
     DATED: April 8, 2020
 5
                                          HONORABLE KENLY KIYA KATO
 6                                        UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
